NO. 07-02-0048-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                     MARCH 8, 2002

                          ______________________________


                         RAYNALDO MEDELLIN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 44,283-B; HONORABLE JOHN BOARD, JUDGE

                         _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


       Appellant Raynaldo Medellin appeals from his conviction for delivery of a controlled

substance. We dismiss for want of jurisdiction.


       Appellant has filed a “Notice of Appeal and Request for Court’s Permission to

Appeal” from his judgment of conviction dated December 10, 2001, in Cause No. 44,283-B

in the 181st District Court of Potter County for delivery of a controlled substance. Neither

a clerk’s record nor a reporter’s record has been filed in connection with the appeal.
       In his notice of appeal, appellant asserts that his conviction was pursuant to a plea

bargain and that the punishment assessed by the trial court was in accordance with the

plea bargain. Appellant does not allege that (1) his appeal is based on a jurisdictional

defect, (2) the substance of the appeal was raised by written motion ruled on before trial

or (3) the trial court granted permission to appeal. See TEX . R. APP . P. 25.2(b)(3). He

asserts only that he is “requesting that the [trial] court grant permission to Defendant to

pursue his appeal.”


       A threshold question in any case is whether the court has jurisdiction over the

pending controversy. See State v. Roberts, 940 S.W.2d 655, 657 (Tex.Crim.App. 1996).

Courts will address the question of jurisdiction sua sponte; for, unless a court has

jurisdiction over a matter, its actions in the matter are without validity. Id. at 657 n.2.


       Appellate jurisdiction is invoked by giving timely and proper notice of appeal. See

State v. Riewe, 13 S.W.3d 408, 410 (Tex.Crim.App. 2000). To perfect appeal from a

judgment which was rendered on the defendant’s plea of guilty or nolo contendere under

Code of Criminal Procedure article 1.15, and in which the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant,

the notice of appeal must (a) specify that the appeal is for a jurisdictional defect; (b)

specify that the substance of the appeal was raised by written motion and ruled on before

trial; or (c) state that the trial court granted permission to appeal. See TEX . R. APP . P.

25.2(b)(3);1 White v. State, 61 S.W.3d 424, 428 (Tex.Crim.App. 2001). Dismissal of an


       1
           A rule of appellate procedure will be referred to as “TRAP_” hereafter.

                                                  2
issue or the entire matter is appropriate unless the form of the notice of appeal is proper

to perfect appeal as to the issue or matter. Id.


       Appellant’s Notice of Appeal does not contain any of the three allegations

necessary to invoke our appellate jurisdiction over an appeal from his conviction. See

TRAP 25.2(b)(3); White, 61 S.W.3d at 428. Accordingly, our jurisdiction has not been

invoked and we dismiss the appeal for want of jurisdiction.




                                                        Per Curiam


Publish.




                                            3